UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 10, 2009 Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01Regulation FD Disclosure. From time to time, members of the Company’s senior management present information about the Company to investors.A copy of the investor presentation dated September 10, 2009 is attached as Exhibit 99.1 and is incorporated by reference herein.Such material may be presented to investors in the future. The information in this Item 7.01, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section and shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 8.01Other Events On September 10, 2009, the Company issued a press release describing the award of a five-year contract from Bell Helicopters to the Helicopters Division of the Company’s subsidiary, Kaman Aerospace Corporation.The contract, with a potential value of $53 million, will involve the Company’s provision of composite helicopter blade skins and skin core assemblies for several Bell Helicopter models.A copy of this press release is furnished as Exhibit 99.2 hereto and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1 Investor Presentation dated September 10, 2009. Exhibit 99.2 Press Release of the Company regarding the award of a contract from Bell Helicopters. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ Candace A. Clark Candace A. Clark Senior Vice President and Chief Legal Officer Date: September 10, 2009 3 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit 99.1 Investor Presentation dated September 10, 2009. Exhibit 99.2 Press Release of the Company regarding the award of a contract from Bell Helicopters. 4
